Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
effective as of October 13, 2017 (the “Effective Date”) between SILICON VALLEY
BANK, a California corporation (“Bank”), and RMG NETWORKS, INC., a Delaware
corporation, RMG NETWORKS HOLDING CORPORATION, a Delaware corporation, RMG
ENTERPRISE SOLUTIONS, INC., a Delaware corporation, RMG NETWORKS LIMITED, a
corporation formed under the laws of the United Kingdom (“RMG Ltd.”), and RMG
NETWORKS MIDDLE EAST, LLC, a Nevada limited liability company (collectively,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. 

RECITALS

WHEREAS, Borrower and Bank previously entered into that certain Loan and
Security Agreement dated as of October 13, 2015 (as amended, modified or
supplemented from time to time, the “Existing Loan Agreement”), pursuant to
which Bank made available to Borrower a revolving line of credit in the maximum
principal amount of $7,500,000 (the “Existing Revolving Line”); and

WHEREAS, Borrower has requested that Bank amend the Existing Loan Agreement to
(i) renew and extend the maturity of the Existing Revolving Line to March 31,
2019, and (ii) make certain other revisions to the Existing Loan Agreement as
more fully set forth herein.

WHEREAS, Borrower and Bank have agreed to amend and restate the Existing Loan
Agreement in its entirety.

NOW, THEREFORE, the parties agree as follows:

1             ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2            LOAN AND TERMS OF PAYMENT

2.1         Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

2.2         Revolving Line.

(a)             Availability.  Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances not exceeding
the Availability Amount.  Amounts borrowed under the Revolving Line may be
repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

(b)         Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

2.3          Overadvances.  If, at any time, the outstanding principal amount of
any Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall within three (3) days of notice pay to Bank in cash the
amount of such excess (such excess, the “Overadvance”). Without limiting
Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to pay Bank
interest on the outstanding amount of any Overadvance, on demand, at a per annum
rate equal to the Default Rate.







--------------------------------------------------------------------------------

 



2.4         Payment of Interest on the Credit Extensions.

(a)         Interest Rate.  Subject to Section 2.4(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (i) four and one half percent (4.50%), and
(ii) (A)during any Streamline Period, one and three quarter percentage points
(1.75%) above the Prime Rate; and (B) during any Non-Streamline Period, two and
three quarter percentage points (2.75%) above the Prime Rate.  Interest shall be
payable monthly in accordance with Section 2.4(e) below.

(b)         Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”).  Fees and expenses which are required
to be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations.  Payment
or acceptance of the increased interest rate provided in this Section 2.4(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.

(c)         Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.

(d)         [Intentionally Omitted].

(e)         Payment; Interest Computation.  Interest is payable monthly on the
Payment Date of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed.  In computing interest, (i) all payments
received after 12:00 p.m. Eastern time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

(f)         Spreading of Interest.  Due to irregular periodic balances of
principal, the variable nature of the interest rate, or prepayment, the total
interest that will accrue under this Agreement cannot be determined in
advance.  Bank does not intend to contract for, charge or receive more than the
maximum rate permitted by applicable state or federal law (the “Maximum Lawful
Rate”) or the maximum amount permitted by applicable state or federal law (the
“Maximum Lawful Amount”), and to prevent such an occurrence Bank and Borrower
agree that all amounts of interest, whenever contracted for, charged or received
by Bank, with respect to the Obligations, will be spread, prorated or allocated
over the full period of time the Obligations are unpaid, including the period of
any renewal or extension thereof.  If the maturity of the Obligations is
accelerated for any reason whether as a result of an Event of Default or
otherwise prior to the full stated term, the total amount of interest contracted
for, charged or received to the time of such demand shall be spread, prorated or
allocated along with any interest thereafter accruing over the full period of
time that the Obligations thereafter remain unpaid for the purpose of
determining if such interest exceeds the Maximum Lawful Amount.

(g)         Excess Interest.  At maturity (whether by acceleration or otherwise)
or on earlier final payment of the Obligations, Bank shall compute the total
amount of interest that has been contracted for, charged or received by Bank or
payable by Borrower hereunder and compare such amount to the Maximum Lawful
Amount that could have been contracted for, charged or received by Bank.  If
such computation reflects that the total amount of interest that has been
contracted for, charged, received by Bank, or payable by Borrower exceeds the
Maximum Lawful Amount, then Bank shall apply such excess to the reduction of the
principal balance, and any such excess remaining thereafter shall be refunded to
Borrower.  This provision concerning the crediting or refund of excess interest
shall control and take precedence over all other agreements between Borrower and
Bank so that under no circumstances shall the total interest contracted for,
charged or received by Bank exceed the Maximum Lawful Amount.





2

--------------------------------------------------------------------------------

 



2.5         Fees.  Borrower shall pay to Bank: 

(a)         Revolving Line Commitment Fee.  A fully earned, non-refundable
commitment fee of Thirty-Seven Thousand Five Hundred Dollars ($37,500), on the
Effective Date;

(b)         Anniversary Fee.  A fully earned, non-refundable anniversary fee of
Seventeen Thousand Five Hundred Dollars ($17,500) (the “Anniversary Fee”) is
earned as of the Effective Date and is due and payable on the earlier to occur
of (i) the one (1) year anniversary of the Effective Date, (ii) the termination
of this Agreement, or (iii) the occurrence of an Event of Default;

(c)         Termination Fee.  Upon termination of this Agreement or the
termination of the Revolving Line for any reason prior to the first anniversary
of the Effective Date, in addition to the payment of any other amounts
then-owing, a termination fee in an amount equal to one percent (1.0%) of the
Revolving Line; provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from Bank;

(d)         Collateral Monitoring Fee.  A monthly collateral monitoring fee of
One Thousand Dollars ($1,000), payable in arrears on the last day of each month
(prorated for any partial month at the beginning and upon termination of this
Agreement) during any Non-Streamline Period.  For the sake of clarity, during
any Streamline Period, the monthly collateral monitoring fee shall be $0.00;

(e)         Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).

(f)         Fees Fully Earned.  Unless otherwise provided in this Agreement or
in a separate writing by Bank, Borrower shall not be entitled to any credit,
rebate, or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.5 pursuant
to the terms of Section 2.6(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.5.

2.6         Payments; Application of Payments; Debit of Accounts. 

(a)         All payments to be made by Borrower under any Loan Document shall be
made in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Eastern time on the date when due.  Payments of principal
and/or interest received after 12:00 p.m. Eastern time are considered received
at the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid. 

(b)         Bank has the exclusive right to determine the order and manner in
which all payments with respect to the Obligations may be applied.  Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

(c)         Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due.  These debits shall not constitute a
set-off.

2.7         Withholding.  Payments received by Bank from Borrower under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to Bank, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Bank receives a net sum equal





3

--------------------------------------------------------------------------------

 



to the sum which it would have received had no withholding or deduction been
required, and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Borrower will, upon request, furnish Bank with
proof reasonably satisfactory to Bank indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  The agreements and
obligations of Borrower contained in this Section 2.8 shall survive the
termination of this Agreement.

3            CONDITIONS OF LOANS

3.1         Conditions Precedent to Initial Credit Extension.  Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

(a)         duly executed original signatures to the Loan Documents;

(b)         the Operating Documents and long-form good standing certificates of
Borrower certified by the Secretary of State (or equivalent agency) of
Borrower’s jurisdiction of organization or formation and each jurisdiction in
which Borrower is qualified to conduct business, each as of a date no earlier
than thirty (30) days prior to the Effective Date;

(c)         a secretary’s certificate of Borrower with respect to such
Borrower’s Operating Documents, incumbency, specimen signatures and resolutions
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(d)         duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

(e)         certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(f)         the Perfection Certificate(s) of each Borrower, together with the
duly executed original signatures thereto;

(g)         Intellectual Property search results and completed exhibits to the
IP Agreement;

(h)         the insurance policies and/or endorsements required pursuant to
Section 6.7 hereof;

(i)         with respect to the initial Advance, a completed Borrowing Base
Report (and any schedules related thereto and including any other information
requested by Bank with respect to Borrower’s Accounts); and

(j)         payment of the fees and Bank Expenses then due as specified in
Section 2.5 hereof.

3.2         Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a)         timely receipt of (i) during the Transition Period, a Loan Advance
Request Form, substantially in the form set forth in Exhibit C hereto, and (ii)
at all other times, the Credit Extension request, and in any case any materials
and documents required by Section 3.4;





4

--------------------------------------------------------------------------------

 



(b)         the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and/or of the Payment/Advance Form, as applicable, and on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c)         Bank determines to its satisfaction that there has not been any
material impairment in the general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, nor any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.

3.3         Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4         Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower (via an individual duly authorized by
an Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Eastern time on the Funding Date of the
Advance.  Such notice shall be made by Borrower through Bank’s online banking
program, provided, however, during the Transition Period or if Borrower is not
utilizing Bank’s online banking program, then such notice shall be in a written
format acceptable to Bank that is executed by an Authorized Signer.  Bank shall
have received satisfactory evidence that the Board has approved that such
Authorized Signer may provide such notices and request Advances.  In connection
with any such notification, Borrower must promptly deliver to Bank by electronic
mail or through Bank’s online banking program such reports and information,
including without limitation, sales journals, cash receipts journals, accounts
receivable aging reports, as Bank may request in its sole discretion.  Bank
shall credit proceeds of an Advance to the Designated Deposit Account.  Bank may
make Advances under this Agreement based on instructions from an Authorized
Signer or without instructions if the Advances are necessary to meet Obligations
which have become due.

4            CREATION OF SECURITY INTEREST

4.1         Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower acknowledges that it previously has entered, and/or
may in the future enter, into Bank Services Agreements with Bank.  Regardless of
the terms of any Bank Services Agreement, Borrower agrees that any amounts
Borrower owes Bank thereunder shall be deemed to be Obligations hereunder and
that it is the intent of Borrower and Bank to have all such Obligations secured
by the first priority perfected security interest in the Collateral granted
herein (subject only to Permitted Liens that are permitted pursuant to the terms
of this Agreement to have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.





5

--------------------------------------------------------------------------------

 



In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to (x) if such
Letters of Credit are denominated in Dollars, then at least one hundred five
percent (105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating  to
such  Letters of Credit.

4.2         Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.

4.3         Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.   Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.

5            REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1         Due Organization, Authorization; Power and Authority.  Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by each Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”).  Borrower represents and warrants
to Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement).  If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound, except in the case of the
foregoing clauses (ii), (iv) and (v) where the same could not reasonably be
expected to have a Material Adverse Effect.  Borrower is not in default under
any





6

--------------------------------------------------------------------------------

 



agreement to which it is a party or by which it is bound which default could
reasonably be expected to have a Material Adverse Effect. 

5.2         Collateral.  Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.8(b), other than
the Collateral Accounts that are included in the Excluded Property.  The
Accounts are bona fide, existing obligations of the Account Debtors. 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
Borrower owns or purports to own and which is material to Borrower’s business is
valid and enforceable, and no part of the Intellectual Property which Borrower
owns or purports to own and which is material to Borrower’s business has been
judged invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3         Accounts Receivable; Inventory. 

(a)         For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account.

(b)         All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be.  All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations.  Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Borrowing Base Report.  To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms. 

5.4         Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000).

5.5         Financial Statements; Financial Condition. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.





7

--------------------------------------------------------------------------------

 



5.6         Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.7         Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

5.8         Subsidiaries; Investments.  Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments. 

5.9         Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed $50,000). 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.10       Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

5.11       Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.12       Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.





8

--------------------------------------------------------------------------------

 



6           AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1         Government Compliance. 

(a)         Subject to transactions permitted pursuant to Section 7.3 hereof,
maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.  Borrower shall comply, and have each Subsidiary
comply, in all material respects, with all laws, ordinances and regulations to
which it is subject.

(b)         Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in the
Collateral.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

6.2         Financial Statements, Reports, Certificates. Provide Bank with the
following:

(a)         a Borrowing Base Report (and any schedules related thereto and
including any other information requested by Bank with respect to Borrower’s
Accounts) (i) no later than Friday of each week when a Streamline Period is not
in effect and (ii) within thirty (30) days after the end of each month when a
Streamline Period is in effect;

(b)         within twenty (20) days after the end of each month with regard to
all Borrowers, except RMG Ltd., (i) monthly accounts receivable agings, aged by
invoice date, (ii) monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, and (iii) monthly reconciliations
of accounts receivable agings (aged by invoice date), transaction reports,
Deferred Revenue report, and general ledger; 

(c)         within twenty (20) days after the end of each month with regard to
RMG Ltd., (i) monthly accounts receivable agings, aged by invoice date, (ii)
monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, and (iii) monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, Deferred Revenue
report, and general ledger;

(d)         as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated and, upon Bank’s
request, consolidating balance sheet and income statement covering Borrower’s
consolidated operations and Borrower’s and each of its Subsidiaries operations
(subject to the absence of footnotes and subject to year-end adjustments) for
such month certified by a Responsible Officer and in a form acceptable to Bank
(the “Monthly Financial Statements”);

(e)         within thirty (30) days after the last day of each month and
together with the Monthly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank may reasonably request, including, without limitation, a statement that at
the end of such month there were no held checks;

(f)         within forty-five (45) days after the end of each fiscal year of
Borrower, and promptly upon any subsequent modification thereof, (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (B) annual
financial projections for the following fiscal year (on a quarterly basis) as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections;

(g)        as soon as available, and in any event within one hundred fifty (150)
days following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank;

(h)         within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower with the SEC,
any Governmental Authority succeeding to any or all of the





9

--------------------------------------------------------------------------------

 



functions of the SEC or with any national securities exchange, or distributed to
its shareholders, as the case may be.  Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;

(i)         within five (5) days of delivery, copies of all statements, reports
and notices made available to any holders of Subordinated Debt;

(j)         prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000) or more;

(k)         a prompt report of any complaints filed with the Texas Workforce
Commission against Borrower in the aggregate of Twenty-Five Thousand Dollars
($25,000) or more; and

(l)         promptly, from time to time, such other information regarding
Borrower or compliance with the terms of any Loan Documents as reasonably
requested by Bank.

6.3         Accounts Receivable.

(a)         Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos. 

(b)         Disputes.  Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts involving amounts relative to single Accounts in
excess of Twenty-Five Thousand Dollars ($25,000) or involving aggregate amounts
relative to all Accounts in excess of One Hundred Thousand Dollars
($100,000).  Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Event of Default has occurred and is continuing; and (iii) after
taking into account all such discounts, settlements and forgiveness, the total
outstanding Advances will not exceed the lesser of the Revolving Line or the
Borrowing Base.  

(c)         Collection of Accounts. 

(i)         Except as set forth below regarding RMG Ltd., Borrower shall direct
Account Debtors to deliver or transmit all proceeds of Accounts into lockbox
accounts, or via electronic deposit capture into “blocked accounts” as specified
by Bank (collectively, all such accounts, the “Cash Collateral
Account”).  Accounts of RMG Ltd. shall be delivered to one or more blocked
accounts established with Bank’s United Kingdom branch or one or more accounts
that Bank controls in the United Kingdom (the “Blocked UK Account”). 

(ii)         Whether or not an Event of Default has occurred and is continuing,
except as set forth below regarding RMG Ltd., Borrower shall immediately deliver
all payments on and proceeds of Accounts to the Cash Collateral Account, and RMG
Ltd. shall immediately deliver all payments on and proceeds of its Accounts to
the Blocked UK Account. 





10

--------------------------------------------------------------------------------

 



(iii)         Provided that no Event of Default has occurred and is continuing,
all amounts received in the Cash Collateral Account (A) will be applied to
immediately reduce the Obligations when a Streamline Period is not in effect,
and (B) will be transferred on a daily basis to Borrower’s operating account
with Bank when a Streamline Period is in effect. Bank may in its sole and
absolute discretion apply amounts received in the Blocked Account to reduce the
Obligations under the Revolving Line, whether or not an Event of Default
exists.  This Clause 6.3(c) does not impose any affirmative duty on Bank to
perform any act in respect of the Accounts or otherwise. 

(iv)         Notwithstanding any terms in this Agreement to the contrary, Bank
shall have absolute discretion as to the sums (if any) it permits Borrower, on a
case-by-case basis, to withdraw from the Blocked UK Account (and Borrower shall
not draw money from the Blocked UK Account except to the extent permitted in
writing by Bank), and Bank shall have no obligation to turn over to Borrower any
sums in the Blocked UK Account.  RMG Ltd. shall not at any time without the
prior written consent of Bank deal with its Accounts (or the proceeds of its
Accounts) otherwise than by collecting the same and paying them into the Blocked
UK Account.

(d)         Reserves.  Notwithstanding any terms in this Agreement to the
contrary, at times when an Event of Default exists, Bank may hold any proceeds
of the Accounts and any amounts in the Cash Collateral Account that are not
applied to the Obligations pursuant to Section 6.3(c) above as a reserve to be
applied to any Obligations regardless of whether such Obligations are then due
and payable.

(e)         Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory. 

(f)         Verifications; Confirmations; Credit Quality; Notifications.  Bank
may, from time to time, (i) verify and confirm directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
either in the name of Borrower or Bank or such other name as Bank may choose,
and notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.

(g)         No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.

6.4         Remittance of Proceeds.  Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of $100,000 or less (for all such transactions
in any fiscal year).  Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank.  Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.

6.5         Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand,





11

--------------------------------------------------------------------------------

 



appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.6         Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books.  The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary.  The foregoing inspections and audits shall
be conducted at Borrower’s expense and the charge therefor shall be One Thousand
Dollars ($1,000.00) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to or reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall pay Bank a fee of One Thousand Dollars
($1,000.00) plus any out-of-pocket expenses incurred by Bank to compensate Bank
for the anticipated costs and expenses of the cancellation or rescheduling. 

6.7         Insurance. 

(a)         Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location.  Insurance
policies shall be in a form, with financially sound and reputable insurance
companies that are not Affiliates of Borrower, and in amounts that are
satisfactory to Bank.  All property policies shall have a lender’s loss payable
endorsement showing Bank as lender loss payee.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured.  Bank shall
be named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral.

(b)         Ensure that proceeds payable under any property policy are, at
Bank’s option, payable to Bank on account of the Obligations.   

(c)         At Bank’s request, Borrower shall deliver certified copies of
insurance policies and evidence of all premium payments.  Each provider of any
such insurance required under this Section 6.7 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled.  If Borrower
fails to obtain insurance as required under this Section 6.7 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.7, and take any action under the policies Bank deems prudent.

6.8         Accounts.

(a)         Except as set forth below, maintain all of its and all of its
Subsidiaries’ operating and other deposit accounts and securities accounts with
Bank and Bank’s Affiliates.  Notwithstanding the foregoing, or the requirements
of Section 6.8(b) below, RMG Ltd. through its Subsidiary RMG Media Networks
Limited may maintain a deposit account with  Mashreq Bank (accounts XXXXX3300
and XXXXX3301) in Abu Dhabi, UAE  without the delivery of a Control Agreement,
so long as the balance therein shall at no time exceed $20,000; provided, that
if Bank shall require a Control Agreement for such account at a later date,
Borrower shall execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account.

 

(b)         For each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.





12

--------------------------------------------------------------------------------

 



6.9         Financial Covenants.  Maintain at all times, subject to periodic
reporting as determined of the last day of each month, unless otherwise noted,
on a consolidated basis with respect to Borrower and its Subsidiaries:

(a)         EBITDA.  As measured as of the end of each fiscal month as indicated
below for the three (3) month period then ending, EBITDA, plus the amount of (a)
non-cash stock compensation expense, (b) non-cash warrant adjustments, (c)
non-cash gain or loss from discontinued operations, (d) non-cash long term
contract adjustments, and (e) plus non-cash foreign exchanges, gains or losses,
each as determined by Bank, of at least the following:

 

 

 

Period

    

Minimum EBITDA

 

September 30, 2017

 

($1,000,000)

 

October 31, 2017

 

($1,000,000)

 

November 30, 2017

 

($800,000)

 

December 31, 2017

 

($500,000)

 

January 31, 2018

 

($500,000)

 

February 28, 2018

 

($750,000)

 

March 31, 2018

 

($1,200,000)

 

April 30, 2018

 

($1,050,000)

 

May 31, 2018

 

($800,000)

 

June 30, 2018

 

($700,000)

 

July 31, 2018

 

($500,000)

 

August 31, 2018

 

($400,000)

 

September 30, 2018

 

($250,000)

 

October 31, 2018

 

$0.00

 

November 30, 2018

 

$300,000

 

December 31, 2018

 

$600,000

 

January 31, 2019

 

$400,000

 

February 28, 2019

 

$250,000

 

March 31, 2019

 

($250,000)

 

April 30, 2019

 

($250,000)

 

May 31, 2019

 

($250,000)

 

June 30, 2019

 

$0.00

 

 





13

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, in the event Borrower fails to satisfy the
covenant set forth above but the sum of (i) Borrower’s cash on deposit with
Bank, plus (ii) the Availability Amount exceeds $7,500,000 as of the date of
testing and at all times during the thirty (30) day period preceding such
testing date, such failure to satisfy the covenant shall not constitute an Event
of Default hereunder.

6.10         Protection and Registration of Intellectual Property Rights. 

(a)         (i) Protect, defend and maintain the validity and enforceability of
its Intellectual Property material to the conduct of its business; (ii) promptly
advise Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

(b)         To the extent not already disclosed in writing to Bank, if Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise material to the conduct of its business, or
(ii) applies for any Patent or the registration of any Trademark, then Borrower
shall promptly but in no event later than fifteen (15) days thereafter provide
written notice thereof to Bank and shall execute such intellectual property
security agreements and other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in such property.  If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, Borrower shall: (x) provide Bank with at least fifteen (15)
days prior written notice of Borrower’s intent to register such Copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Bank copies of all applications that
it files for Patents or for the registration of Trademarks, Copyrights or mask
works, together with evidence of the recording of the intellectual property
security agreement required for Bank to perfect and maintain a first priority
perfected security interest in such property.

6.11         Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.

6.12         Online Banking.    

(a)         As soon as possible, and in any event no later than the end of the
Transition Period, utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).

(b)         Comply with the terms of the “Banking Terms and Conditions” and
ensure that all persons utilizing the online banking platform are duly
authorized to do so by an Administrator.  Bank shall be entitled to assume the
authenticity, accuracy and completeness on any information, instruction or
request for a Credit Extension submitted via the online banking platform and to
further assume that any submissions or requests made via the online banking
platform have been duly authorized by an Administrator.

6.13         Formation or Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
shall (a) in the case of the formation or acquisition of a Domestic Subsidiary,
cause such new Domestic Subsidiary to provide to Bank a joinder to the Loan





14

--------------------------------------------------------------------------------

 



Agreement to cause such Domestic Subsidiary to become a co-borrower hereunder,
together with such appropriate financing statements and/or Control Agreements,
all in form and substance satisfactory to Bank (including being sufficient to
grant Bank a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Domestic Subsidiary), (b) subject to the
last sentence of this Section 6.12, provide to Bank appropriate certificates and
powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance reasonably
satisfactory to Bank, and (c) provide to Bank all other documentation in form
and substance reasonably satisfactory to Bank, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.  Any document, agreement, or instrument
executed or issued pursuant to this Section 6.12 shall be a Loan
Document.  Notwithstanding and without limiting the negative covenants contained
in Sections 7.3 and 7.7 hereof, at the time that Borrower forms any direct or
indirect Foreign Subsidiary or acquires any direct or indirect Foreign
Subsidiary after the Effective Date, Borrower shall pledge sixty-five percent
(65%) of the outstanding voting equity interests and one hundred percent (100%)
of outstanding non-voting equity interests of each Foreign Subsidiary directly
owned by a Borrower or Subsidiary, in each instance, to Bank to secure the
Obligations, promptly after formation or acquisition of such Foreign Subsidiary.

6.14         Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to Bank,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

7         NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1         Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in the ordinary course of its business
for the payment of ordinary course business expenses in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; and (f)
consisting of non-exclusive license of Intellectual Property.

7.2         Changes in Business, Management, Control, or Business Locations.
 (a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) fail to provide notice to Bank of any Key Person departing from or ceasing
to be employed by Borrower within five (5) days after their departure from
Borrower.

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000), individually, or One Hundred Thousand Dollars
($100,000), in the aggregate, in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Fifty Thousand Dollars ($50,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Fifty Thousand Dollars ($50,000) to a bailee, and Bank and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Bank, and such bailee
shall execute and deliver a bailee agreement in form and substance satisfactory
to Bank.  Notwithstanding the foregoing, Borrower shall be permitted to deliver
assets or property to a bailee or to a location for which Borrower has not
delivered a bailee agreement as required above if such delivery is temporary in
nature and conducted in the ordinary course of business.





15

--------------------------------------------------------------------------------

 



7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Borrower may merge or consolidate into
another Borrower, and a Subsidiary may merge or consolidate into another
Subsidiary or into a Borrower.

7.4         Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5         Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein.

7.6         Maintenance of Collateral Accounts.  Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.

7.7         Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided, that Borrower may repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

7.8         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9         Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to Bank.

7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8         EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1         Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line





16

--------------------------------------------------------------------------------

 



Maturity Date.  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);

8.2         Covenant Default.    

(a)         Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.11, 6.12, 6.13 or violates any
covenant in Section 7; or

(b)         Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within thirty (30) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period).  Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;

8.3         Material Adverse Change.  A Material Adverse Change occurs;

8.4         Attachment; Levy; Restraint on Business. 

(a)         (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or

(b)          (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;

8.5         Insolvency.  (a) Borrower or any of its Subsidiaries is unable to
pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and is not dismissed or stayed within sixty (60) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed;

8.6         Other Agreements.  There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of One Hundred Thousand Dollars ($100,000); or (b) any
breach or default by Borrower or Guarantor, the result of which could reasonably
be expected to have a Material Adverse Effect;

8.7         Judgments; Penalties.  One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least One Hundred Thousand Dollars ($100,000)(not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within thirty (30) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);





17

--------------------------------------------------------------------------------

 



8.8         Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

8.9         Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or any applicable subordination or intercreditor agreement; or

8.10         Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction.

9         BANK’S RIGHTS AND REMEDIES

9.1         Rights and Remedies.  Upon the occurrence and during the continuance
of an Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)         declare all Obligations immediately due and payable (but if an Event
of Default described in Section 8.5 occurs all Obligations are immediately due
and payable without any action by Bank);

(b)         stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

(c)         demand that Borrower (i) deposit cash with Bank in an amount equal
to at least (A) one hundred five percent (105.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in Dollars
remaining undrawn, and (B) one hundred ten percent (110.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
a Foreign Currency remaining undrawn (plus, in each case, all interest, fees,
and costs due or to become due in connection therewith (as estimated by Bank in
its good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d)         terminate any FX Contracts;

(e)         verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

(f)         make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior





18

--------------------------------------------------------------------------------

 



or superior to its security interest and pay all expenses incurred. Borrower
grants Bank a license to enter and occupy any of its premises, without charge,
to exercise any of Bank’s rights or remedies;

(g)         apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) amount held by Bank owing to or for the credit or the account
of Borrower;

(h)         ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;

(i)         place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(j)         demand and receive possession of Borrower’s Books; and

(k)         exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2         Power of Attorney.  Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits.  Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and the
Loan Documents have been terminated.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
the Loan Documents have been terminated.

9.3         Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Bank
may obtain such insurance or make such payment, and all amounts so paid by Bank
are Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral.  Bank
will make reasonable efforts to provide Borrower with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter.  No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.

9.4         Application of Payments and Proceeds.  If an Event of Default has
occurred and is continuing, Bank shall have the right to apply in any order any
funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral,





19

--------------------------------------------------------------------------------

 



Bank shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6         No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence. 

9.7         Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

9.8         Borrower Liability.  Any Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints each other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Bank to: (i) proceed against any Borrower or any
other person; (ii) proceed against or exhaust any security; or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 9.8 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 9.8, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

10         NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.





20

--------------------------------------------------------------------------------

 



 

 

          If to Borrower:

RMG Networks Holding Corporation

 

15301 N. Dallas Parkway, Suite 500

 

Dallas, Texas 75001

 

Attn:  Jana Bell

 

Email:  jana.bell@rmgnetworks.com

 

 

          If to Bank:

Silicon Valley Bank

 

14185 North Dallas Parkway, Suite 780

 

Dallas, TX  75254

 

Attn: Brian Brown

 

E-mail:  bbrown@svb.com

 

11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER

Except as otherwise expressly provided in any of the Loan Documents, Texas law
governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Dallas County, Texas; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12            GENERAL PROVISIONS

12.1         Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank.  Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination.

12.2         Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.





21

--------------------------------------------------------------------------------

 



12.3         Indemnification.   Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank (each, an “Indemnified Person”)
harmless against:  (a) all OBLIGATIONS, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.  THE
FOREGOING INDEMNITY BINDS BORROWER TO INDEMNIFY BANK AND ITS OFFICERS, EMPLOYEES
AND AGENTS FOR ITS OWN NEGLIGENCE (WHETHER SOLE, COMPARATIVE, CONTRIBUTORY OR
OTHERWISE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) AND THAT OF ITS
OFFICERS, EMPLOYEES, AGENTS AND CONTRACTORS, AS WELL AS ANY LIABILITY ARISING BY
VIRTUE OF ANY SUCH PERSON’S STRICT LIABILITY.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4         Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5         Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.6         Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.

12.7         Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.9         Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

12.10         Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the

22

--------------------------------------------------------------------------------

 



same legal effect, validity and enforceability as a manually executed signature
or the use of a paper-based recordkeeping systems, as the case may be, to the
extent and as provided for in any applicable law, including, without limitation,
any state law based on the Uniform Electronic Transactions Act.

12.11         Right of Setoff.   Borrower hereby grants to Bank a Lien and a
right of setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

12.12         Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

12.13         Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

12.14         Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.15         Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13            DEFINITIONS

13.1         Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:

“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.





23

--------------------------------------------------------------------------------

 



“Administrator” is an individual that is named:

(a)          as an “Administrator” in the “SVB Online Services” form completed
by Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and

(b)          as an Authorized Signer.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.  For
purposes of the definition of Eligible Accounts, Affiliate shall include a
Specified Affiliate.

“Agreement” is defined in the preamble hereof.

“Anniversary Fee” is defined in Section 2.5(b).

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” is Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.





24

--------------------------------------------------------------------------------

 



“Borrowing Base” is the sum of (a) eighty percent (80%) of Eligible Accounts,
plus (b) the lesser of (i) seventy percent (70%) of Eligible Foreign Accounts,
or (ii) Five Hundred Thousand Dollars ($500,000), all as determined by Bank from
Borrower’s most recent Borrowing Base Report; provided, however, that Bank has
the right to decrease the foregoing percentage in its good faith business
judgment to mitigate the impact of events, conditions, contingencies, or risks
which may adversely affect the Collateral or its value; any such change to be
effective not earlier than five (5) Business Days following written notice by
Bank to Borrower describing the reduction and reason(s) therefor. 

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed in the State of Texas.

“Cash Collateral Account” is defined in Section 6.3(c).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means (a) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(b) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each subsidiary of Borrower free and clear of
all Liens (except Liens created by this Agreement).

 “Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the Texas, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the





25

--------------------------------------------------------------------------------

 



provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, any Overadvance, or any other extension of
credit by Bank for Borrower’s benefit.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Debenture”  is that certain Debenture between RMG Networks Limited and Bank
dated as of February 2, 2016 and filed with the Registrar of Companies for
England and Wales on of February 2, 2016, pursuant to which, among other things,
RMG Networks Limited charges the deposit(s) held in the nominated deposit
account(s) held by RMG Networks Limited at the UK Branch of Bank, as more
particularly set forth therein.

“Default Rate” is defined in Section 2.4(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending xxxxxxx130 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).





26

--------------------------------------------------------------------------------

 



“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business
judgment.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:

(a)         Accounts (i) for which the Account Debtor is Borrower’s Affiliate,
officer, employee, investor, or agent, or (ii) that are intercompany Accounts;

(b)         Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

(c)         Accounts with credit balances over ninety (90) days from invoice
date;

(d)         Accounts owing from an Account Debtor if fifty percent (50%) or more
of the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;

(e)         Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, United Kingdom, Western Europe
or the European Union;

(f)         Accounts billed from and/or payable to Borrower outside of the
United States or Western Europe unless Bank has a first priority, perfected
security interest or other enforceable Lien in such Accounts under all
applicable laws, including foreign laws (sometimes called foreign invoiced
accounts);

(g)         Accounts in which Bank does not have a first priority, perfected
security interest under all applicable laws;

(h)         Accounts billed and/or payable in a Currency other than Dollars,
British Pounds, Euros, Arab Emirates Dirham, or other than the Currency required
under any Eligible Foreign Account;

(i)         Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(j)         Accounts with or in respect of accruals for marketing allowances,
incentive rebates, price protection, cooperative advertising and other similar
marketing credits, unless otherwise approved by Bank in writing;





27

--------------------------------------------------------------------------------

 



(k)         Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

(l)         Accounts with customer deposits and/or with respect to which
Borrower has received an upfront payment, to the extent of such customer deposit
and/or upfront payment;

(m)        Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

(n)         Accounts owing from an Account Debtor where goods or services have
not yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings), other than Maintenance Billing and under SaaS Contracts;

(o)         Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(p)         Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

(q)         Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

(r)         Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank wherein
the Account Debtor acknowledges that (i) it has title to and has ownership of
the goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

(s)         Accounts for which the Account Debtor has not been invoiced;

(t)         Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;

(u)         Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond ninety (90) days (including Accounts with a due date that is
more than ninety (90) days from invoice date);

(v)         Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;

(w)         Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);

(x)         Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;

(y)         Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25.0%) of all Accounts, for the amounts
that exceed that percentage, unless Bank approves in writing; and





28

--------------------------------------------------------------------------------

 



(z)         Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices.

“Eligible Foreign Accounts” is an Account owing from any Eligible Foreign
Account Debtor which, but for the fact that such Account Debtor does not have
its principal place of business in the United States or Western Europe,
otherwise is an Eligible Account and is billed from and/or payable to Borrower
in the United States or Western Europe.

“Eligible Foreign Account Debtor” is an Account Debtor located in any of the
following countries: the United Arab Emirates, Singapore, India, the
Philippines, Saudi Arabia, Australia and Hong Kong.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“European Union” any of the following countries: Austria, Belgium, Bulgaria,
Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia,  Spain, Sweden, and
United Kingdom.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Foreign Equity Interests” means the equity interests of a Foreign
Subsidiary (other than the equity interests of RMG Ltd.) in excess of 65% of the
voting power of such Foreign Subsidiary to the extent the pledge to lender in
excess of 65% of such equity interests would result in adverse tax consequences
to the Borrower.

“Excluded Property” means the following:

(a)         any asset subject to any rule of law, statute or regulation or any
agreement contractual obligation or any general intangible (including a
contract, any license, permit or franchise) held by any Borrower (i) that
validly prohibits the creation by such Borrower of a security interest therein
or thereon or (ii) to the extent that applicable law prohibits the creation of a
security interest therein or thereon or (iii) would invalidate or constitute a
breach or violation of, or results in the termination of or requires any consent
not obtained under the provisions of, any such rule of law, statute, regulation,
agreement, contractual obligation or general intangible, or agreements;

(b)         any Intellectual Property for which the creation by any Borrower of
a security interest therein is prohibited without the consent of third party or
by applicable law or that would be forfeited, abandoned, canceled, voided or
invalidated by the grant of a security interest therein, including, without
limitation, intent-to-use trademark applications prior to the filing and
acceptance by the United States Patent and Trademark Office of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto;

(c)         the Excluded Foreign Equity Interests; and

(d)         cash collateral held in a deposit account maintained at First
Republic Bank and/or certificates of deposit issued by First Republic Bank
securing reimbursement obligations of the Borrower in connection with letters of
credit issued by First Republic Bank in favor of certain beneficiaries as more
specifically described on Schedule 13.1; provided, that in no event shall the
balance of such account exceed 105% of the aggregate face amount of all such
letters of credit remaining issued and enforceable, but undrawn.





29

--------------------------------------------------------------------------------

 



provided,  however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, or applicable law validly
prohibits the creation of a Lien on such property in favor of the Bank and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property”.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means a Subsidiary which is a controlled foreign
corporation (as defined in Section 957 of the Internal Revenue Code of 1986, as
amended).

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made in the Code, and includes without limitation, all Intellectual Property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 “Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)         its Copyrights, Trademarks and Patents;

(b)         any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how and operating
manuals;

(c)         any and all source code;





30

--------------------------------------------------------------------------------

 



(d)         any and all design rights which may be available to such Person;

(e)         any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)         all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made in the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is that certain Intellectual Property Security Agreement between
Borrower and Bank dated as of the Effective Date, as may be amended, modified or
restated from time to time.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Robert
Michelson as of the Effective Date, and (b) Chief Financial Officer, who is Jana
Bell as of the Effective Date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Debenture, the IP Agreement, any Bank Services Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement by Borrower and/or any
Guarantor with or for the benefit of Bank, all as amended, restated, or
otherwise modified.

“Maintenance Billing” means Accounts owing from the billings of contractual
software maintenance and technical support services to be rendered to the
Account Debtor.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of all entities included within Borrower taken as a
whole; (c) a material impairment of the prospect of repayment of any portion of
the Obligations.

“Monthly Financial Statements” is defined in Section 6.2(c).





31

--------------------------------------------------------------------------------

 



“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Non-Streamline Period” is any period during which Borrower fails to satisfy the
requirements of a Streamline Period.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.2.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)         Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)         Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)         Subordinated Debt;

(d)         unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)         Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)         Indebtedness secured by Liens permitted under clauses (a) and (c) of
the definition of “Permitted Liens” hereunder;

(g)         Indebtedness in respect of judgments and awards which would not
constitute an Event of Default hereunder; and

(h)         extensions, refinancings, modifications, amendments and restatements
of any items of Permitted Indebtedness (a) through (c) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)         Investments (including, without limitation, Investments in
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;





32

--------------------------------------------------------------------------------

 



(b)         Investments consisting of Cash Equivalents;

(c)         Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)         Investments consisting of deposit accounts in which Bank has a
perfected security interest;

(e)         Investments accepted in connection with Transfers permitted by
Section 7.1;

(f)         Investments consisting of the creation of a Subsidiary for the
purpose of consummating a merger transaction permitted by Section 7.3 of this
Agreement, which is otherwise a Permitted Investment;

(g)         Investments (i) by any Borrower in another Borrower, (ii) by
Borrower in Subsidiaries that is not a Borrower not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year; and (iii) by
Subsidiaries in another Subsidiary that is not a Borrower not to exceed One
Hundred Thousand Dollars ($100,000) in the aggregate in any fiscal year;

(h)         Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

(i)         Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(j)         Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)         Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)         Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)         purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d)         Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e)         Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f)         Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)         leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;



33

--------------------------------------------------------------------------------

 



(h)         non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business; and

(i)         Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may reasonably be expected to adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Bank in the Collateral (including the enforceability, perfection
and priority thereof); or (b) to reflect Bank's reasonable belief that any
collateral report or financial information furnished by or on behalf of Borrower
or any Guarantor to Bank is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which Bank determines constitutes an Event of Default or would, with notice or
passage of time or both, constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower. 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000).

“Revolving Line Maturity Date” is March 31, 2019.

“SAAS Contracts” are software as a service contracts by and between Borrower and
its customers arising in the ordinary course of Borrower’s business.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower,

34

--------------------------------------------------------------------------------

 



and/or (ii) whose equity or ownership securities or interests representing more
than ten percent (10.0%) of such Person’s total outstanding combined voting
power are owned or held directly or indirectly, beneficially or of record, by
Borrower.

“Streamline Period” is on and after the Effective Date the period (a) commencing
on the first day of the month following the day that Borrower provides to Bank a
written report that Borrower has, for the most-recently ended calendar month
unrestricted cash and Cash Equivalents held at such time by Borrowers in Deposit
Accounts or Securities Accounts maintained with Bank or its Affiliates, as
determined by Bank in its discretion, minus the Obligations in an amount at all
times greater than $1.00 (the “Streamline Balance”); and (b) terminating on the
earlier to occur of (i) the occurrence of an Event of Default, and (ii) the
first day thereafter in which Borrower fails to maintain the Streamline Balance,
as determined by Bank in its discretion.  Upon the termination of a Streamline
Period, Borrower must maintain the Streamline Balance each consecutive day for
three (3) calendar months as determined by Bank in its discretion, prior to
entering into a subsequent Streamline Period unless Borrower pays the entire
outstanding principal balance under the Revolving Line so that the balance is
zero dollars, at the time Borrower shall enter into a Streamline
Period.  Borrower shall give Bank prior written notice of Borrower’s election to
enter into any such Streamline Period.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Transition Period” is the period from the Effective Date to the date which is
sixty (60) days after the Effective Date.

“Western Europe” is, collectively, the United Kingdom, Ireland, Spain, Italy,
France, Germany, Switzerland, Belgium, the Netherlands, Norway, Sweden, Finland,
Luxembourg, Portugal, Monaco, Austria, and Denmark.

[Signature page follows.]

 

 



35

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

 

 

 

RMG NETWORKS, INC.,  

 

a Delaware corporation

 

 

 

By:

/s/ Jana A. Bell

 

Name: Jana A. Bell

 

Title:   Chief Financial Officer

 

 

 

RMG NETWORKS HOLDING CORPORATION,  

 

a Delaware corporation

 

 

 

By:

/s/ Jana A. Bell

 

Name: Jana A. Bell

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

RMG ENTERPRISE SOLUTIONS, INC.,  

 

a Delaware corporation

 

 

 

By:

/s/ Jana A. Bell

 

Name: Jana A. Bell

 

Title:   Chief Financial Officer

 

 

 

RMG NETWORKS MIDDLE EAST, LLC, 

 

a Nevada limited liability company

 

 

 

By:

/s/ Jana A. Bell

 

Name: Jana A. Bell

 

Title:   Chief Financial Officer

 

 

 

RMG NETWORKS LIMITED,  

 

a corporation formed under the laws of the United Kingdom

 

 

 

By:

/s/ Jana A. Bell

 

Name: Jana A. Bell

 

Title:   Director

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Brian K. Brown

 

Name:

Brian K. Brown

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Loan and Security Agreement







--------------------------------------------------------------------------------

 



EXHIBIT A - COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing;
provided that the Collateral shall not include the Excluded Property.





 

--------------------------------------------------------------------------------

 



EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY
BANK                                                                                                                                         Date:

FROM:   RMG NETWORKS HOLDING CORPORATION

 

The undersigned, solely in his or her capacity as an authorized officer of RMG
Networks Holding Corporation, certifies on behalf of RMG Networks Holding
Corporation and the other borrower entities (collectively, the “Borrower”) from
time to time a party to that certain of the Amended and Restated Loan and
Security Agreement between Borrower and Bank dated October ___, 2017 (the
“Agreement”) as follows:

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certifications.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Monthly financial statements with Compliance Certificate

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Borrowing Base Reports

Weekly (Non-Streamline)
Monthly within 30 days (Streamline)

Yes   No

Board approved projections

FYE within 45 days

Yes   No

 

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

EBITDA

See attached worksheet

$_______

Yes   No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.





 

--------------------------------------------------------------------------------

 



 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

 

 

RMG NETWORKS HOLDING CORPORATION,

 

BANK USE ONLY

a Delaware corporation

 

 

 

 

Received by:

 

 

 

AUTHORIZED SIGNER

By:

 

 

 

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:        Yes     No





 

--------------------------------------------------------------------------------

 



Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:         ____________________

 

I.            EBITDA (Section 6.9(a))

 

As measured as of the end of each fiscal month as indicated below for the three
(3) month period then ending, EBITDA, plus the amount of (a) non-cash stock
compensation expense, (b) non-cash warrant adjustments, (c) non-cash gain or
loss from discontinued operations, (d) non-cash long term contract adjustments,
and (e) plus non-cash foreign exchanges, gains or losses, each as determined by
Bank, of at least the following:

 

 

 

 

Period

    

Minimum EBITDA

 

September 30, 2017

 

($1,000,000)

 

October 31, 2017

 

($1,000,000)

 

November 30, 2017

 

($800,000)

 

December 31, 2017

 

($500,000)

 

January 31, 2018

 

($500,000)

 

February 28, 2018

 

($750,000)

 

March 31, 2018

 

($1,200,000)

 

April 30, 2018

 

($1,050,000)

 

May 31, 2018

 

($800,000)

 

June 30, 2018

 

($700,000)

 

July 31, 2018

 

($500,000)

 

August 31, 2018

 

($400,000)

 

September 30, 2018

 

($250,000)

 

October 31, 2018

 

$0.00

 

November 30, 2018

 

$300,000

 

December 31, 2018

 

$600,000

 

January 31, 2019

 

$400,000

 

February 28, 2019

 

$250,000

 

March 31, 2019

 

($250,000)

 

April 30, 2019

 

($250,000)

 

May 31, 2019

 

($250,000)

 

June 30, 2019

 

$0.00

 

 





 

--------------------------------------------------------------------------------

 



Actual:

 

 

 

 

 

A.

Net Income [Line III.A]

$         

 

B.

To the extent included in the determination of Net Income

 

 

 

1.         The provision for income taxes

$         

 

 

2.         Depreciation expense

$         

 

 

3.         Amortization expense

$         

 

 

4.         Net Interest Expense

$         

 

 

5.         Non-Cash Stock Compensation

$         

 

 

6.         Non-Cash Warrant Adjustments

$         

 

 

7.         Non-Cash Gain or Loss from Discontinued Operations

$         

 

 

8.         Non-Cash Long Term Contract Adjustments

$         

 

 

 

9.         Non-Cash, Foreign Exchange, Gains or Losses

$         

 

 

 

 

 

 

10.       EBITDA Adjustments (sum of lines 1 through 9)

$         

 

C.

EBITDA (line A plus line B.9)

           

 

 

Is line C equal to or greater than the amount required above?

 

                    No, not in
compliance                                                                                 Yes,
in compliance

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

 

 

 

 

 

Fax To:

 

 

Date: _____________________

 

 

 

Loan Payment:

 

 

 

 

 

RMG NETWORKS, INC.

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

 

 

 

 

 

 

 

Loan Advance:

 

 

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

Amount of Term Loan Advance $

 

 

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

 

 

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------